Determination of the License Division of respondent New York City Police Department, dated November 15, 1990, which after administrative appeal upheld its prior notice of revocation of petitioner’s pistol license dated August 8, 1990, is unani*361mously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered April 11, 1991) is dismissed without costs and without disbursements.
Respondent’s determination revoking petitioner’s pistol license was based on evidence of a physical altercation between petitioner and his wife resulting in his arrest on charges of assault and harassment, his unwillingness to surrender the pistol to the arresting officer, and his failure to notify the License Division of the incident. Viewing the record as a whole the determination is clearly supported by substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443). Concur—Murphy, P. J., Wallach, Ross and Rubin, JJ.